Cobb, J.
The accused was convicted of hog-stealing. He assigns error upon the refusal of the court to grant him a new trial. Complaint is made of the following charge: “ You take this case, gentlemen of the jury, and determine what the truth is. If the defendant is guilty, and you are satisfied of it to the extent I have charged you, it would be your duty to convict him. If so, just say, ‘We, the jury, find the defendant guilty.’” The criticism upon the charge is that the court should never instruct the jury that it was their duty to render a given verdict, and that the last sentence, being a complete sentence in itself, was an expression of opinion by the court on the evidence, and was equivalent to instructing a verdict of guilty. We do not think the charge subject to the criticism made upon it. The judge had fujly charged the jury as to the law of reasonable doubt, and also- the rules to be *181followed in determining cases of circumstantial evidence; and* if the jury, from the evidence, were satisfied, to the extent that he had charged them, that is, beyond a reasonable doubt, that the accused was guilty, it was their duty under the law to convict him, and there was no error in instructing them to this effect. Properly construed, there was nothing in the charge complained of which contained an expression of opinion, or which constrained the jury to find any other way ■ than according to the evidence as it appeared to them. The circumstances proved were, of such a character as to authorize a finding that the accused stole the hog, and we see no reason for reversing the judgment refusing a new trial. Judgment affirmed.

All the Justices concur.